ORDER
S. DORRELL KING of VERONA, having been ordered to show cause why she should not be temporarily suspended from practice for failing to comply with the Order of the Court filed February 4, 1998, that required respondent to refund the sum of $7,500 to her client, and good cause appearing;
It is ORDERED that S. DORRELL KING is hereby suspended from the practice of law effective immediately and until respondent either refunds the entire sum of $7,500 to her client or submits a payment plan satisfactory to the Office of Attorney Ethics, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20.